Citation Nr: 0127209	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for defective hearing in 
the right ear.  

2. Entitlement to service connection for defective hearing in 
the left ear.   

3. Entitlement to service connection for a rupture of the 
left ear drum.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action by the RO 
that denied the veteran's claim for service connection for 
bilateral defective hearing as not well grounded and also 
denied the veteran's claim for service connection for a 
ruptured left ear drum as not well grounded.  In September 
2001, the veteran appeared and gave testimony at a hearing at 
the RO before the undersigned Board member.


REMAND

The veteran has contended that he ruptured his left ear drum 
and has bilateral defective hearing as a result of a head 
injury sustained in January 1954, during his period of active 
duty.  

The current record includes a copy of a Supervisor's Report 
of Minor Injury that indicated that, on January 27, 1954, the 
veteran lost his footing and fell while taking a shower.  It 
was noted that the veteran struck his head against the shower 
room wall.  It was also noted that the veteran was not absent 
from duty for any length of time as a result of this injury.  

Private clinical records reflect a series of audiometry 
evaluations conducted by the veteran's employer during the 
period from August 1959 to November 1992.  An audiogram 
conducted in August 1959 showed normal hearing in the right 
ear, but also showed defective hearing in the left ear at 
4000 Hertz sufficient to be considered a disability under 
38 C.F.R. § 3.385 cited below.  These records show that 
defective hearing in the right ear sufficient to be 
considered a disability under 38 C.F.R. § 3.385 was initially 
demonstrated on an audiogram conducted in February 1973.  
During an evaluation in April 1976 the veteran was reported 
to have given a history of hearing loss since childhood.  

After VA audiological examination conducted in May 1999, it 
was reported that the veteran had right ear hearing acuity 
that was within normal limits from 250 Hertz to 1000 Hertz, 
with a moderate sensorineural hearing loss at 2000 Hertz and 
a severe sensorineural hearing loss from 4000 Hertz to 8000 
Hertz.  It was also reported that the veteran had left ear 
hearing acuity that was within normal limits from 250 Hertz 
to 1000 Hertz, with a moderate sensorineural hearing loss at 
2000 Hertz and a severe to profound sensorineural hearing 
loss from 4000 Hertz to 8000 Hertz. 

In September 1999 the RO contacted the National Personnel 
Records Center (NPRC) in an attempt to obtain the veteran's 
service medical records.  In response, the RO indicated that 
the veteran's service medical records might have been 
destroyed in the 1973 fire at the NRPC.  The NPRC did not 
confirm or deny the existence of such records; only the fact 
that if they had been stored at the records center, they 
would have been stored in an area damaged by the fire.  In 
response to a subsequent request for service medical records 
a copy of Morning Report (AF Form 183a-1) was received in 
August 2001.  At that time the NPRC also indicated the 
service medical records had been involved in the 1973 fire.  
There were no service medical records or records from the 
Surgeon General's Office available.  

At the September 2001 hearing before the undersigned Board 
member, the veteran said that he injured his head when he 
fell while taking a shower in January 1954, during service. 
He said that he had first discovered that he had a hearing 
problem in 1955, when he realized that he could not hear a 
ticking clock.  He also said that upon getting his hearing 
tested he was told that he had a hearing loss. The veteran 
also said that scarring on his left eardrum was found on his 
separation examination.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for impaired hearing shall be established when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC test are 
less than 94 percent. 38 C.F.R. § 3.385 (2001).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).  

The Board realizes that in cases such as this in which the 
veteran's service medical records may have been destroyed in 
the 1973 fire at the NRPC, the VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claims for service connection for right and 
left defective hearing and service connection for a rupture 
of the left eardrum has been undertaken with this duty in 
mind.  

It is also noteworthy that a significant change in the law 
was effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, pertinent changes to the Code of Federal Regulations 
were made in response to the VCAA, as made effective November 
9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Based on the aforementioned changes in the 
law and regulations, the RO should assure compliance thereto.  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to service 
connection for defective hearing in the right and left ears 
and entitlement to service connection for a rupture of the 
left eardrum.  Specifically, competent medical evidence 
should be submitted showing that these disabilities were due 
to the veteran's head injury sustained during service.  

Finally, in view of the veteran's testimony at his September 
2001 hearing before the undersigned Board member, the fact 
that his service medical records are unavailable, and the 
evidence currently of record that shows a defective hearing 
in the left ear about three years after service discharge, 
and in view of the holding of the United States Court of 
Appeals (Court) in O'Hare v. Derwinski, supra, the Board is 
of the opinion that in order to equitably decide these 
service connection appellate issues, medical examinations and 
opinions may be necessary to assist in clarifying the 
etiological questions concerning the veteran's claims for 
service connection for right and left ear hearing loss and 
for a ruptured left ear drum.  Therefore, the veteran should 
be afforded a VA examination to determine the etiology of the 
veteran's hearing loss in each ear and to also determine if 
the veteran has residuals of an injury to his left ear drum 
that is related to service.  

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 are completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard, the RO should contact the 
veteran and inform him of the types of 
documentation that can serve as evidence 
in regard to her current claims.  

2.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of any 
other health care providers, VA and non-
VA, who have treated him for defective 
hearing and any disability affecting his 
left ear drum.  If and when the veteran 
responds and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask them 
to provide copies of all clinical records 
documenting such treatment that are not 
already of record.  

3.  Then, the veteran should be afforded 
a VA examination to determine the 
etiology of his defective hearing in the 
left and right ears and the existence and 
etiology of the veteran's claimed 
ruptured left eardrum.  The claims folder 
must be made available to the examining 
physician prior to the examination so 
that the pertinent clinical findings can 
be reported in detail.  The examiner 
should state that the clinical records 
have been reviewed in the examination 
report.  Any necessary special studies, 
to include audiometry testing if 
warranted should be conducted and all 
pertinent clinical findings, to include 
any disability affecting the left 
eardrum, reported in detail.  At the 
conclusions of the examination and after 
a careful review of the claims folder, 
the examiner should express his medical 
opinion in regard to the following 
questions; (a) is it at least as likely 
as not that the veterans defective 
hearing in the right ear and/or in the 
left ear is the result of the head injury 
that the veteran sustained in January 
1954, during service, and; (b) is it at 
least as likely as not that any 
disability of the left ear drum found on 
the examination is the result of the 
veteran's inservice head injury.  

4.  The RO should ensure that all 
requested development has been completed 
to the extent reasonably possible.  If 
actions taken are deficient, appropriate 
corrective action should be undertaken.  

5.  When all requested development has 
been completed to the extent feasible, 
the RO should review the additional 
evidence and readjudicate the veteran's 
claims for service connection for 
defective hearing in the right ear, 
service connection for defective hearing 
in the left ear, and service connection 
for a ruptured left eardrum.  If any of 
the benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case.  

No action by the appellant is required until he receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the provisions of the VCAA and a precedent decision by the 
Court.  By this remand, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



